Citation Nr: 0310550	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability of 
the feet, claimed as foot fungus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from June 1961 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs (VA), 
which found no new and material evidence had been submitted 
with which to reopen the veteran's claim for service 
connection for a fungal infection of the feet.  He responded 
with a timely Notice of Disagreement, and was sent a 
Statement of the Case.  He then filed a timely substantive 
appeal, perfecting his appeal of this issue.  In May 2001, he 
testified before the undersigned member of the Board.  

The veteran's appeal was initially presented to the Board in 
August 2001, at which time his claim was reopened.  It was 
then remanded for additional development.  It has now been 
returned to the Board.  

A personal hearing was conducted before the undersigned in 
May 2001, at the VA Regional Office in Pittsburg, PA.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran incurred a fungal infection of the feet 
during active military service.  

3.  The record reflects competent medical evidence of a 
current diagnosis of onychomycosis of the feet resulting from 
an in-service fungal infection.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
onychomycosis of the feet are met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks service connection for a fungal infection 
of the feet.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran contends that he initially contacted a fungal 
infection during military service in Vietnam.  He stated as 
his May 2001 personal hearing that his feet were "soaking 
wet" during much of his service in Vietnam, and as a result 
he developed an infection of the toenails.  The veteran's DD-
214 reflects receipt of the Purple Heart Medal, indicative of 
participation in combat.  Generally, in the case of any 
veteran who served in combat, satisfactory lay or other 
evidence of an injury incurred in service shall be accepted 
as sufficient proof of service incurrence of the injury if 
the evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154 (West 2002).   

In the present case, the veteran has reported incurring a 
skin infection of the feet during military service in 
Vietnam.  While the Board is generally not bound by lay 
assertions regarding medical matters, a layperson may 
nonetheless testify as to readily observable features or 
symptoms of injury or illness, such as a skin infection.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, and in 
light of the veteran's combat service, the Board concedes 
that the veteran incurred a fungal infection of the feet 
during military service, notwithstanding the fact that such a 
disease is not reflected in the service medical records.  

The medical record reflects that a VA physician examined the 
veteran in October 2002.  The physician found evidence of 
onychomycosis of the toenails of both feet, and opined that 
"more likely than not" this disability began during the 
veteran's service period.  Prior to the examination, the VA 
physician reviewed the record.  Because the examiner's 
medical opinion was based on a review of the record as well 
as physical examination of the veteran, the Board finds it 
persuasive.  

In conclusion, after considering the totality of the record, 
the Board finds that the preponderance of the evidence 
supports the award of service connection for onychomycosis of 
the feet.  


ORDER

Entitlement to service connection for onychomycosis of the 
bilateral feet is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

